FLOOR PANEL

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action
Applicant’s request for reconsideration filed July 19, 2022, was received.  Claims 1 and 12 were amended.  Claims 6-7, 11, and 34 were canceled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the claims:
In claim 1, lines 14-17, delete “where a step of mechanically embossing said wear layer; wherein the polyvinyl chloride film with said print is undisturbed from the step of mechanically embossing the wear layer such that impressions formed from the step of mechanically embossing the wear layer are limited in depth to the wear layer,”.
In claim 8, line 4, before “panels” insert –said –.
In claim 16, line 2, replace “both” with –two–.
In claim 30, line 1, after “comprising” insert –positioning –.
In claim 30, line 2, delete “positioned”.
In claim 30, line 2, before both instances of “ side” replace “the” with –a–.
Authorization for this examiner’s amendment was given in an interview with Justin J. Cassell on August 1, 2022.

Claim Rejections—35 USC §103
The rejections under 35 U.S.C. 103 of claims 1, 8-10, 12-16, 31-33, and 35 as being unpatentable over Kaufmann (US 4,225,374) and additional references are withdrawn because independent claim 1 has been amended.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are found allowable for incorporating the allowable subject matter indicated in the Office action issued April 27, 2022.  Kaufmann teaches that the printed layer should be embossed in order to provide the desired aesthetic effect (col. 1, LL. 45-51), such that it not would have been obvious to one of ordinary skill in the art to avoid embossing the polyvinyl chloride film with said print as claimed.  In addition, the prior art does not suggest an advantage to the additional complexity of positioning a back layer in between the synthetic material board and the print of Kaufmann, where the back layer is coextruded together with the synthetic material board.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855. The examiner can normally be reached 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745